Title: To Alexander Hamilton from William Seton, 28 May 1792
From: Seton, William
To: Hamilton, Alexander



Sir
[New York] 28th May 1792

I am honourd with your Letter of the 24th. & have informed Messrs. Beach & Canfield, that I will pay them the sum of 4350 Dollars upon their producing the receipt of Melancton Smith Esq. for 5299 pair of Shoes—their receipt shall be worded as you direct.
I have now the honor to enclose the necessary Certificates for transferring the Stock I purchased as Agent for the United States from the Books of the Commissioner of Loans to those of the Treasury vizt


Certificate N. 104. for
86790.⁶⁵⁄₁₀₀
—6 ⅌ Cents


Certificate N. 100 for
42409 ²²⁄₁₀₀
—3 ⅌ Cents


Certificate N. 297 for
14282.³¹⁄₁₀₀
—3 ⅌ Cents


Certificate N. 105. for
12361 ³¹⁄₁₀₀
—Deferred Debt


Certificate N. 295. for
36108 ⁵⁄₁₀₀
—Deferred Debt


Making in the whole
86790.65.
—6 ⅌ Cents



56691.53.
—3 ⅌ Cents



48469.35
—Deferred


Agreeably to the returns I had the honor to make to you of the purchase by your orders on the 5th May instant.
I am with the greatest respect   Sir   Your Obd Hble Serv
